On June 12,1997, it was the judgment of this court that the defendant, Larry Jerry Goodwin, is guilty of the felony offenses of Robbery, Felony Assault and Criminal Endangerment as specified in the Amended Information. It is hereby ordered that on Count I, Robbery the defendant be and he is by this order hereby sentenced to a term of ten (10) years in the Montana State Prison in Deer Lodge, Montana. On Count II, Felony Assault and Count III, Criminal Endangerment, the defendant is likewise sentenced to terms of ten (10) years in the Montana State Prison on each count. The foregoing prison sentences are hereby ordered to run consecutive to each other for a total sentence of thirty (30) years in the Montana State Prison and those nineteen (19) recommended conditions set forth on pages 5 and 6 of the Pre-Sentence Investigation Report, entry and successful completion of all chemical dependency or anger manage*76ment programs which the staff at the Montana State Prison deem necessary are hereby made conditions of any release on parole or otherwise which the defendant may be granted. The defendant is ’given credit for 216 days served in custody as of this date and remanded to the Mineral County Sheriff and the Montana Department of Corrections for execution of this sentence.
DATED this 11th day of September, 1997.
On August. 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.'
Before-hearing the-application, .the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further-advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he’understood this and stated that he wished to proceed.
■ Rule 17 , of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased-unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds, that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is-the-unanimous decision of the Sentence Review Division that the sentence shall-be affirmed.
Done in open’ Court this 21st day of August, 1997.
Chairman, Hon! Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Membér, Hon. Jeff Langton
The Sentence Review Board wishes to thank Larry Goodwin for representing himself in this matter.